Citation Nr: 9900647	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  98-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of a debt stemming from the 
overpayment of improved pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1950 to March 
1952.

This appeal arises before the Board of Veterans Appeals 
(Board) from an April 1997 decision of the Committee on 
Waivers and Compromises of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied entitlement to waiver of recovery of a debt stemming 
from the overpayment of improved pension benefits.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his conduct did not constitute 
fraud, misrepresentation, bad faith, or lack of good faith.  
He further contends that a waiver of recovery of a debt 
stemming from the overpayment of improved pension benefits 
should be granted in equity and good conscience.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that it the veterans debt is the 
result of bad faith, and lack of good faith, and that a 
waiver of recovery of his debt stemming from the overpayment 
of improved pension benefits is precluded by law.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  The veteran failed to promptly report a change in his 
income to VA, resulting in an overpayment of improved pension 
benefits, which constitutes bad faith and lack of good faith 
in his dealings with the government.


CONCLUSION OF LAW

Waiver of recovery of a debt stemming from the overpayment of 
improved pension benefits is precluded by law.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 1998); 38 C.F.R. §§ 1.962, 
1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with the claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1998), prohibit the waiver of a debt where there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining waiver.  
Similarly, 38 C.F.R. § 1.965(b) (1998), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtors 
conduct is deemed to constitute bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  A debtor exhibits lack of good faith 
where the debtors conduct shows an absence of an honest 
intention to abstain from taking unfair advantage of 
theGovernment.  The Board also notes that any 
misrepresentation of material fact must be more than non-
willful or mere inadvertence.  38 C.F.R. § 1.962(b) (1998).

If the debtors conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad 
faith, or lack of good faith, the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (1998).

The April 1997 Committee decision found that the veteran had 
failed to report income that he was receiving, resulting in 
an overpayment of improved pension benefits.  The Committee 
found that there was a willful intention on the part of the 
veteran to seek an unfair advantage knowing that the 
consequences of his actions would result in a loss to the 
government.  The Committee found that the veteran received 
the overpayment as a result of bad faith.

The Board is in agreement with the finding of the Committee, 
and finds that the overpayment at issue in the case was 
created due to the bad faith or lack of good faith of the 
veteran.  The veteran established entitlement to a 
nonservice-connected pension by means of a February 1989 
letter from VA.  That letter informed the veteran:

Your rate of VA pension is directly 
related to you/your familys income.  
Adjustment to your payments must be made 
whenever your/your familys income 
changes.  Therefore, you must notify us 
immediately if you/your family receive(s) 
any income from a source other than that 
shown above.  You must also report any 
changes in the income shown above.  
Failure to inform the VA promptly of 
income changes may result in the creation 
of an overpayment in your account.

The Board notes that letter listed that the veteran had no 
income from any source, as he had reported to VA in a 
November 1989 VA Form 21-0517-1, Improved Pension Eligibility 
Verification Report (Veteran with Children).  The veteran 
submitted updated Forms 21-0517 dated in September 1990, 
October 1991, September 1992, and September 1993, which 
continued to report no income.  The veteran was sent letters 
by VA which again informed him of the importance of reporting 
any and all income to VA dated in October 1991, January 1992, 
April 1992, November 1992, and September 1993.  The veteran 
reported no changes in income.

Subsequently, in June 1996, VA received notice from the 
Social Security Administration that the veteran was receiving 
Social Security benefits.  VA requested that the veteran 
provide income information for the period from January 1, 
1994, to December 31, 1995.  The veteran responded and VA, 
using that information and the information obtained from the 
Social Security Administration, found that an overpayment in 
the amount of $10,057.40 had been created.  The veteran was 
notified of the debt by means of a November 1996 letter.  He 
requested waiver by means of a March 1997 letter.  Waiver of 
recovery was denied by means of the April 1997 Committee 
decision, and the veteran perfected an appeal of that 
decision.

The Board notes that the numerous pension award letters the 
veteran received, and the instructions on the Eligibility 
Verification Reports, which the veteran completed, contained 
ample indication of the necessity to report any income he or 
his spouse received from any source.  The Board specifically 
notes that the veteran did not voluntarily report the income 
which created the overpayment.  That unreported income was 
detected by VA due to a notice from the Social Security 
Administration.  In addition, the Board notes that despite 
his failure to accurately report income received, the veteran 
at points prior to receiving that income was able to report 
unreimbursed medical expenses to VA, showing some familiarity 
with the terms and requirements of the receipt of a VA 
pension.  The Board finds that the veteran failed to promptly 
inform VA that he was receiving Social Security benefits, and 
that the veteran acted in bad faith, and failed to act in 
good faith in his dealings with VA by so failing to report 
his income, which he knew or should have known was the 
determining factor in calculating his VA pension.

Therefore, the veterans action in failing to inform VA of a 
change in his income must be viewed as having been undertaken 
with the intent to seek unfair advantage, as well as with 
knowledge of the likely consequences, namely that the 
veteran would be paid money to which he was not entitled.  
That failure to report income also resulted in a substantial 
loss to the government.  The Board notes that the veteran has 
stated that he was ill during the period in question, which 
may have prevented him from properly informing VA of the 
change in income.  However, the Board notes that the veteran 
was in receipt of the income in question for a period of 
approximately one and a half years prior to VA discovering 
the unreported income through a notice from the Social 
Security Administration.  The Board has particularly relied 
upon the period of time for which the veteran was receiving 
benefits to which he was not entitled, and the fact that his 
failure to report was discovered due to a report to VA from 
the Social Security Administration, in finding that the 
veterans actions were more than non-willful or mere 
inadvertence.  Therefore, the Board finds that the veterans 
actions, or his failure to act and report his income to VA, 
were undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and resulted in a loss 
to the government.

Accordingly, the veterans conduct is properly characterized 
as bad faith and lack of good faith, and waiver of recovery 
of his debt stemming from the overpayment of improved pension 
benefits is precluded by law.  38 U.S.C.A. §§ 5107, 5302 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 1.962, 1.965 (1998).


ORDER

Waiver of recovery of a debt stemming from the overpayment of 
improved pension benefits is precluded by law.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
